Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 10, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00648-CV



 IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-86095

                          MEMORANDUM OPINION

      On August 26, 2019, relator Liberty County Mutual Insurance Company filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(Supp.); see also Tex. R. App. P. 52. In the petition, relator asks this court to compel
the Honorable Steven Kirkland, presiding judge of the 334th District Court of Harris
County, to vacate his June 11, 2019 order striking the counter-affidavit of Matthew
Koepplinger, D.O.

      Texas Rule of Appellate Procedure 52.7(a)(2) requires the relator to file with
the petition “a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a statement
that no testimony was adduced in connection with the matter complained.” See Tex.
R. App. P. 52.7.

      Because relator has not provided our court with a transcript of the hearing on
the motion to strike the counter-affidavit or a statement that that no testimony was
adduced at the hearing in connection with the matter complained, as required by
Rule 52.7(a)(2), we deny relator’s petition for writ of mandamus, without prejudice
to filing a new petition that complies with Rule52.7(a)(2).


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2